               1     Craig E. Lindberg, Esq. (CA SBN 150778)
                     (Admitted Pro Hac Vice)
               2     FEDERAL EXPRESS CORPORATION
                     2601 Main Street, Suite 340
               3     Irvine, California 92614
                     Telephone: (949) 862-4678
               4     Facsimile: (901) 492-5641
                     craig.lindberg@fedex.com
               5
                     Gregory H. King, Esq.
               6     KING & DURHAM PLLC
                     6385 South Rainbow Blvd., Suite 220
               7     Las Vegas, Nevada 89118
                     Telephone: (702) 833-1100
               8     Facsimile: (702) 833-1107
                     gking@kingdurham.com
               9
                     Attorney for Defendant, FEDERAL EXPRESS
             10      CORPORATION
             11                                   UNITED STATES DISTRICT COURT
             12                                      FOR THE DISTRICT OF NEVADA
             13

             14      WENDY BUTENSKY, an individual,                  Case No. 2:16-cv-01718-JCM-VCF
             15                         Plaintiff,
                             v.                                      JOINT STIPULATION TO CONTINUE THE
             16                                                      TRIAL AND ALL TRIAL RELATED DATES;
                     FEDERAL EXPRESS CORPORATION, a                  AND [PROPOSED] ORDER THEREON
             17      Delaware corporation,
                                                                     [FIRST REQUEST FOR EXTENSION]
             18                         Defendant.
                                                                     Complaint Filed:         July 20, 2016
             19                                                      Calendar Call:           March 4, 2020
                                                                     Trial Date:              March 9, 2020
             20

             21

             22            Pursuant to Local Rules IA 6-2, 7-1, and 26-4, the parties, by and through their respective
             23     counsel of record, hereby stipulate and request that this Court continue the trial and all trial related
             24     dates for approximately 45 days so the parties can attend mediation and attempt to resolve this case
             25     before having to incur additional attorney’s fees and costs preparing pre-trial papers such as
             26     motions in limine. In support of this Joint Stipulation and Request, the parties agree and stipulate
             27     as follows:
             28     ///
FEDERAL EXPRESS
 CORPORATION
2601 MAIN STREET
                    1389769 (60-15939)                      1                Case No. 2:16-cv-01718-JCM-VCF
     SUITE 340                 JOINT STIPULATION TO CONTINUE THE TRIAL AND ALL TRIAL RELATED DATES
 IRVINE, CA 92614
                                     FOR APPROXIMATELY 45 DAYS; AND [PROPOSED] ORDER THEREON
               1            1.      The trial is currently scheduled to begin March 9, 2020;

               2            2.      Motions in limine are presently due February 7, 2020;

               3            3.      The parties are attending an all-day Mediation before the Honorable Bill Hoffman

               4    (Ret.) at JAMS on February 4, 2020;

               5            4.      If the case does not settle, FedEx is deposing Plaintiff the next day, February 5,

               6    2020, for no more than three hours regarding her alleged damages and efforts to mitigate her

               7    damages;

               8            5.      The deposition transcript, if necessary, will not be available for at least two weeks,

               9    just days before the trial is set to begin;

             10             6.      The week of March 9, 2020 poses a problem to FedEx due to the press of business

             11     that week because of various conventions in Las Vegas. Having several FedEx employees miss

             12     work to prepare to testify at trial and testify at trial would pose an undue hardship and disruption of

             13     FedEx’s business;

             14             7.      Moreover, the parties would rather not incur additional attorney’s fees and costs to

             15     prepare and file various pre-trial papers (motions in limine, etc.) before attending Mediation on

             16     February 4, 2020, because such attorney’s fees and costs could be used toward resolving the case;

             17             8.      Continuing the trial and all trial related dates for approximately 45 days, until the

             18     last week of April or the first week of May 2020, will not prejudice the parties or their counsel and

             19     should not unduly inconvenience the Court;

             20             9.      Continuing the trial and all trial related dates will give the parties the best chance to

             21     resolve this case before trial;

             22             10.     The parties agree and have stipulated, by and through their respective counsel of

             23     record, that for the reasons set forth above, the trial and all trial related dates should be continued

             24     for approximately 45 days, and the trial be continued to the last week of April (April 27, 2020), or

             25     the first week of May (May 4, 2020); and

             26     ///

             27     ///

             28     ///
FEDERAL EXPRESS
 CORPORATION
2601 MAIN STREET
                    1389769 (60-15939)                      2                Case No. 2:16-cv-01718-JCM-VCF
     SUITE 340                 JOINT STIPULATION TO CONTINUE THE TRIAL AND ALL TRIAL RELATED DATES
 IRVINE, CA 92614
                                     FOR APPROXIMATELY 45 DAYS; AND [PROPOSED] ORDER THEREON
               1           11.     The parties believe good cause exists, and the interests of justice will be served, if

               2    the trial and all trial related dates are continued for approximately 45 days, to the last week of

               3    April or the first week of May 2020.

               4
                           IT IS SO STIPULATED
               5

               6     DATED: January 23, 2020                   FEDERAL EXPRESS CORPORATION

               7

               8                                               By: _/s/ Craig E. Lindberg_______________________
                                                                   Craig E. Lindberg
               9                                                   California Bar No. 150778 (Admitted Pro Hac Vice)
                                                                  FEDERAL EXPRESS CORPORATION
             10                                                   2601 Main Street, Suite 340
                                                                  Irvine, CA 92614
             11
                                                                   Attorneys for Defendant Federal Express Corporation
             12

             13      DATED: January 23, 2020                    FERNALD LAW GROUP LLP

             14

             15                                                 By: _/s/ Brandon C. Fernald_________________
                                                                    Brandon Claus Fernald
             16                                                    Nevada Bar No. 10582
                                                                   6236 Laredo Street
             17                                                    Las Vegas, NV 89146

             18                                                     Attorneys for Wendy Butensky

             19

             20            IT IS SO ORDERED.
             21
                                                                                             May 4
                           The trial (and all trial related dates) shall be continued to _________________, 2020,
             22
                    at 9_____ a.m. The Calendar call will now be on ______________,
                                                                       April 29              ______ p.m.
                                                                                    2020, at 1:30
             23

             24
                                                                   UNITED STATES DISTRICT JUDGE
             25

             26
                                                                   ___________________________________
             27     DATED: January
                           January____, 2020
                                   30, 2020.                       THE HONORABLE JAMES C. MAHAN
             28
FEDERAL EXPRESS
 CORPORATION
2601 MAIN STREET
                    1389769 (60-15939)                      3                Case No. 2:16-cv-01718-JCM-VCF
     SUITE 340                 JOINT STIPULATION TO CONTINUE THE TRIAL AND ALL TRIAL RELATED DATES
 IRVINE, CA 92614
                                     FOR APPROXIMATELY 45 DAYS; AND [PROPOSED] ORDER THEREON
                                                  CERTIFICATE OF SERVICE
               1
                                            Wendy Butensky v. Federal Express Corporation
               2                              USDC Case No. 2:16-cv-01718-JCM-VCF
               3              I am a resident of the State of California, over the age of eighteen years, and not a party
                    to the within action. My business address is Federal Express Corporation, 2601 Main Street, Suite
               4    340, Irvine, California 92614.
               5
                             On January 24, 2020, I served the within document(s):
               6
                    JOINT STIPULATION TO CONTINUE THE TRIAL AND ALL TRIAL RELATED
               7    DATES; AND [PROPOSED] ORDER THEREON [FIRST REQUEST FOR EXTENSION]
               8         With the Clerk of the Court for the United States District Court-District of NV by using
               9           the Court’s CM/ECF system and that service will be accomplished by the court’s CM/ECF
                           system to the person(s) as set forth below.
             10           by transmitting via facsimile the document(s) listed above to the fax number(s) set forth
                           below.
             11          by placing the document(s) listed above in a sealed envelope with postage thereon fully
                           prepaid, in the United States Mail at Irvine, California addressed as set forth below.
             12
                         by arranging with First Legal Attorney Service to personally deliver the document(s)
             13            listed above to the person(s) at the address(es) set forth below.
                         by placing the document(s) listed above in a sealed envelope with delivery fees provided
             14            for, addressed as follows for collection by Federal Express for overnight delivery at
                           Federal Express Corporation, 2601 Main Street, Suite 340, Irvine, California 92614, in
             15            accordance with Federal Express Corporation’s ordinary business practices.
             16
                      Brandon C. Fernald, Esq.
             17       FERNALD LAW GROUP L.L.P.
                      510 W. 6th Street, Suite 700
             18       Los Angeles, CA 90014
                      Email: brandon@fernaldlawgroup.com
             19       Tel.: 323.410.0320
                      Fax: 323.410.0330
             20       Attorneys for Plaintiff, WENDY BUTENSKY
             21          (Federal) I declare under penalty of perjury that the foregoing is true and correct and that I
             22           am employed in the office of a member of the bar of this Court, who has been admitted pro
                          hac vice, at whose direction the service was made.
             23

             24            Executed on January 24, 2020, at Irvine, California.

             25                                                          /s/ Shelley Davis
                                                                         Shelley Davis
             26

             27

             28
FEDERAL EXPRESS
 CORPORATION
2601 MAIN STREET
                    1389769 (60-15939)                      4                Case No. 2:16-cv-01718-JCM-VCF
     SUITE 340                 JOINT STIPULATION TO CONTINUE THE TRIAL AND ALL TRIAL RELATED DATES
 IRVINE, CA 92614
                                     FOR APPROXIMATELY 45 DAYS; AND [PROPOSED] ORDER THEREON
